Title: To Thomas Jefferson from John Jefferson, 7 January 1790
From: Jefferson, John
To: Jefferson, Thomas



Dear Sir
Buckingham Snowden Jany. 7th. 1790

I Congratulate you on your safe return to your Native Country, and shou’d be Exceeding glad to see you, but not having the Opportunity,  I am desirous of informing you of the distress’d Circumstances I am reduc’d to, by Colo. Richard James, of whom I Farm’d the Sherffs place, and after Acting something over a Year, he was desirous that a Nephew of his shou’d Act under me, but his being Unexperienc’d in the Office, I wou’d not employ him without he the said James wou’d give his Bond with Security for the Young Mans Performance of the Office, to which he agreed, which you may see a Copy of. I put into his hands to Collect upwards of Twelve Hundred pounds, and have Never receiv’d a farthing, But had to pay the demands against the Sheriff. I did in May Cumberland Court 1784 recover a Judgment against him for about £400, he replevied it and then Superseded the Judgment, which yet is Undetermin’d, and now is sent to Prince Edward District, and I have another Suit against in Our Court for a Considerable larger Sum than the above, but Cant raise Money to pay my Lawyers, for I have Nothing left me but Lands and Cant Sell any of them, and have two other Suits for 6 Negroes I am unjustly kept out of, and for want of about Ten pound for the Attorneys do yet Lie out of the Use of them, and I have not a Horse in the World to do the Necessary riding and without I can Make a Friend of you for the above two favours I know not what to do, and be assur’d, Sir, that if you will Oblige me with them, the Favour will lay Me Under the Most feeling Sence of Gratitude, and As soon as I can recover any Money Will, with the Earliest Opportunity, and greatest Cheerfullness make you Ample and full Satisfaction. Your Brother will deliver this Letter togather with a Copy of Colo. James Bond and if you in Your goodness think proper to Assist me, will undertake to forward and Contrive it to me. I am Sir With the Greatest Esteem Your Distress’d But Mo. Obt. Friend &c.

Jno. Jefferson

